IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DETLEF HARTMANN,                           §
                                               §   No. 203, 2021
        Plaintiff Below,                       §
        Appellant,                             §
                                               §   Court Below–Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE, DOC                     §
    COMMISSIONER CLAIRE                        §   C.A. No. N21C-06-071
    DEMATTEIS, and WARDEN                      §
    ROBERT MAY,                                §
                                               §
        Defendants Below,                      §
        Appellees.                             §

                              Submitted: January 21, 2022
                              Decided:   March 28, 2022

Before VALIHURA, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

       After careful consideration of the parties’ briefs, the appellant’s motion for

default judgment,1 and the record on appeal, it appears to the Court that:



1
  Including this motion for default judgment, the appellant has filed sixteen motions in connection
with his appeal. With the exception of his motion for a page extension, which was granted, and
his motion to amend the case caption, which was granted in part, all the motions were either
stricken or denied. See Hartmann v. State, No. 203, 2021, Order (Aug. 5, 2021) (striking
Hartmann’s motions for appeal and for appeal grounds and denying Hartmann’s motion to
expedite, motion for appointment of counsel, and motion to stay); Hartmann v. State, No. 203,
2021, Order (Oct. 26, 2021) (granting in part Hartmann’s motion to amend the caption and denying
Hartmann’s motion to seal, motion for expert witness fees, and motion for appointment of
counsel); Hartmann v. State, No. 203, 2021, Order (Nov. 18, 2021) (denying Hartmann’s motions
for emergency relief in the form of an injunction or a temporary restraining order). Because we
affirm the Superior Court’s judgment, the appellant’s motion for default judgment is denied as
moot.
      (1)    The appellant, Detlef Hartmann appeals the Superior Court’s order

dismissing his civil complaint as legally frivolous. We find no merit to the appeal

and affirm the Superior Court’s judgment.

      (2)    On June 9, 2021, Hartmann filed a pro se complaint against the State

of Delaware, Department of Correction (“DOC”) Commissioner Claire DeMatteis,

and Warden Robert May (together, the “Defendants”) in the Superior Court. The

complaint alleges that the Defendants violated (i) Hartmann’s constitutional rights

under the First, Fourth, Fifth, Sixth, Eighth, Ninth, Tenth, and Fourteenth

Amendments of United States Constitution; (ii) his constitutional rights under

“Sections 1, 4, 5, 7, 8, 9, 10, [and] 16” of the Delaware Constitution; (iii) his

“accommodation for disability and indigency rights;” (iv) his “pro se rights;” (v) his

“civil rights;” (vi) his “public rights;” (vii) 42 U.S.C. § 1983; (viii) DOC’s policies;

(ix) Title 11 of the Delaware Code; and (x) the Racketeer Influenced and Corrupt

Organizations Act (“RICO”). In seven pages dedicated to his prayer for relief,

Hartmann seeks, among other things, a personal laptop, internet access, a

professional assistant, appointment of counsel, injunctive relief, forty-nine million

dollars in damages, “treble damages” under RICO, and, until the case settles, a

monthly nonrefundable payment of two million dollars.




                                           2
        (3)     As required by the in forma pauperis statute, 10 Del. C. § 8803, the

Superior Court conducted an initial review of Hartmann’s complaint.2 Finding that

the complaint is legally frivolous and that it plainly appears from the face of the

complaint that Hartmann is not entitled to the relief he seeks, the Superior Court

dismissed the complaint. This appeal followed.

        (4)     On appeal, Hartmann argues that the Superior Court abused its

discretion when it dismissed his complaint and provides more details concerning his

claims, which center on allegations that DOC is depriving him of his constitutional

liberties, he is housed in inhumane living conditions, and the Defendants are engaged

in human trafficking, racketeering, and other acts of corruption. Hartmann asks this

Court to appoint a “special court” to handle this case because of the systemic

“historical harms and violations” at issue. Hartmann also argues that we should

order his immediate release from custody.

        (5)     We review the dismissal of a complaint as legally frivolous under

Section 8803(b) for abuse of discretion.3 Dismissal of an indigent plaintiff’s


2
  10 Del. C. § 8803(b) (“Upon establishing the amount of fees and costs to be paid, the court shall
review the complaint. Upon such review, the complaint shall be dismissed if the court finds the
action is factually frivolous, malicious, or, upon a court’s finding that the action is legally frivolous
and that even a pro se litigant, acting with due diligence, should have found well settled law
disposing of the issue(s) raised. Any order of dismissal shall specifically identify whether the
complaint was factually frivolous, legally frivolous and/or malicious. Service of process shall not
issue unless and until the court grants leave following its review.”).
3
  See Deputy v. Dr. Conlan, 2007 WL 3071424, at *1 (Del. Oct. 22, 2007) (citing Denton v.
Hernandez, 504 U.S. 25, 33 (1992) (construing the federal in forma pauperis statute, 28 U.S.C. §
1915(d))).


                                                   3
complaint as legally frivolous is warranted in “those cases in which either it is readily

apparent that the plaintiff’s complaint lacks an arguable basis in law or that the

defendants are clearly entitled to immunity.”4

      (6)    We conclude that the Superior Court did not abuse its discretion when

it dismissed Hartmann’s complaint as legally frivolous because the allegations in

Hartmann’s complaint (i) are overbroad and conclusory in that they contain no

supporting factual allegations and (ii) do not plead the elements of any cognizable

claim under the statutes and constitutional provisions cited. To the extent that

Hartmann alleges that DOC is not complying with its policies by, for example,

denying him access to the law library or his legal paperwork, the proper vehicle for

seeking relief is a petition for a writ of mandamus filed in the Superior Court.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion for default judgment is denied as MOOT.

                                         BY THE COURT:

                                         /s/ Gary F. Traynor
                                         Justice




4
 Roman v. Jeffes, 904 F.2d 192, 194 (3d. Cir. 1990) (internal quotation marks and citation
omitted).


                                            4